*9Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thaddeus Moore appeals the district court’s dismissal for failure to state a claim of Moore’s medical malpractice practice suit. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moore v. Estate of Collison, Case No. 1:09-cv-00286-JFM (D.Md. Feb. 13, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.